Citation Nr: 1515087	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include dementia, memory loss, a neurocognitive disorder, and headaches.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had service with the Army National Guard of North Carolina from October 1977 to January 2000.  He had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including a verified period of ACDUTRA from June 1978 to October 1978

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran and his wife testified before a Decision Review Officer in September 2013, and before the undersigned Acting Veterans Law Judge in February 2015.  Transcripts of both hearings are of record.  

By way of background, the Veteran originally filed claims for service connection for a head injury, a bilateral foot disorder, and bilateral hearing loss in March 2008.  In an October 2008 rating decision, the RO denied service connection for these disabilities as well as for headaches and an eye disability - claimed as secondary to the head injury.  In November 2008, the Veteran requested that the claims be reconsidered and additional evidence was received.  The claims were readjudicated in the July 2010 rating decision and the Veteran filed a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in June 2012, and a substantive appeal (VA Form 9) was received later that month.

Based on the foregoing, the Board has broadly characterized the first issue on appeal as encompassing all of the Veteran's claimed residuals of a head injury.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran was previously represented by a private attorney.  A review of the record reflects that the case was certified to the Board on October 20, 2014.  In letter dated on October 24, 2014, the private attorney notified the Veteran that she was withdrawing as attorney of record based on a thorough evaluation of all available evidence and VA guidelines, as was previously discussed with the Veteran.  On October 27, 2014, the Veteran signed the letter acknowledging the withdrawal.  As the previous representative contacted the Veteran and discussed the reasons for withdrawal and the Veteran consented, the Board finds good cause to accept the request for withdrawal.  See 38 C.F.R. § 20.608 (2014).  

During the Board hearing, the Veteran raised the issue of service connection for a dental disability.  See Transcript (Tr.), pg. 15.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

This appeal is being remanded to obtain outstanding service records, to verify periods of ACDUTRA/INACDUTRA, and to obtain another VA examination and medical opinion regarding the Veteran's claimed head injury residuals.

First, a remand is necessary to obtain the Veteran's service records.  As noted, the Veteran served with the Army National Guard of North Carolina.  He had a period of ACDUTRA from June 1978 to October 1978.  His Army National Guard records have not been obtained.  The AOJ requested his records from the National Personnel Records Center (NPRC), the Records Management Center (RMC), and the Department of Defense, and received negative responses.  To date, there is no indication that his records were requested from his National Guard unit or the North Carolina Adjutant General.  Therefore, the Board finds that a remand is necessary. 

Second, a remand is necessary to verify the dates of ACDUTRA and INACDUTRA.  Although the Veteran's Retirement Points History Statement is of record, this statement does not include the dates of ACDUTRA and INACDUTRA. Such verification is relevant to a determination as to whether the claimed disabilities were incurred during a period of qualifying service.  

Third, a remand is necessary to obtain another VA examination and medical opinion regarding the nature and etiology of the Veteran's head injury residuals.  In this case, the Veteran has asserted that he has residuals of a head injury that occurred in May 1982.  A service treatment record submitted by the Veteran indicates that he hit his head and sustained a small cut, which was sutured.  Four days later, the sutures were removed and he returned to full duty.  The Veteran has claimed that he currently has headaches and memory loss resulting from that injury.  

A VA examination was conducted in conjunction with the Veteran's claimed head injury residuals in February 2014.  The Board finds that this examination is inadequate for a number of reasons.  The report reflects that the Veteran's claims file was not available for review.  In addition, the examiner indicated that the Veteran's headaches were attributable to traumatic brain injury, but did not provide any rationale and a Headache Questionnaire was not completed as requested by the Disability Benefits Questionnaire (DBQ).  The examiner also diagnosed the Veteran with a neurocognitive disorder, but later indicated that the Veteran's memory loss was due to dementia and did not warrant a separate diagnosis.  For these reasons, the Board finds that clarification is needed and a remand for another VA examination and medical opinion is required.  

Finally, in the event additional service records are obtained, the AOJ should consider obtaining addendum opinions or examinations regarding the Veteran's claimed bilateral hearing loss and bilateral foot disorder.

Any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Guard Unit itself, the State Adjutant General, or any other appropriate Federal or State custodian, in order to secure the Veteran's North Carolina Army National Guard medical and personnel records.  Such records would include line of duty determinations, point statements, hospital records, examinations, etc.  The Veteran served with the North Carolina Army National Guard from October 1977 to January 2000.  

All efforts to obtain the North Carolina Army National Guard records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal or State department or agency from whom they are sought.  38 C.F.R. § 3.159(c)(2).

2.  Contact the appropriate units or agencies to verify the specific dates of the Veteran's ACDUTRA and INACDUTRA.  (Service personnel documents of record verify the Veteran's National Guard service dates only for the purpose of retirement points, and do not indicate his status as ACDUTRA or INACDUTRA for specific dates of service.)  If such information is not available, that fact (and the units/agencies contacted) should be noted in the claims file.  All records and/or responses received should be associated with the claims file.

3.  Contact the appropriate VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  

4.  After obtaining any identified and outstanding records, schedule the Veteran for a VA traumatic brain injury examination.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of headaches, memory loss, and dementia, the examiner should clearly identify any disability attributable to head injury, to include headaches and neurocognitive disorder (as noted in the February 2014 VA examination). 

Then, for any disability identified, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is attributable to the May 1982 in-service head injury.  

A complete rationale must be provided for any opinion rendered.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, accomplish any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above.  This may include obtaining addendum opinions or additional VA examinations for the Veteran's claimed bilateral hearing loss and bilateral foot disorder if additional service records are obtained.  Then, readjudicate the claims.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






